GIVAN, Chief Justice.
Appellant was convicted by a jury of Rape, a Class A felony and Robbery, a Class B felony. He was sentenced to forty (40) years on the rape conviction and ten (10) years on the robbery. These sentences were to run concurrently with another fifty (50) year sentence for a prior conviction.
This Court takes note the issues raised in this case are the same as the defendant raised in the appeal from his conviction in the rape of another woman. That case was reported as Baker v. State, (1983) Ind., 449 N.E.2d 1085. The analysis and conclusions in that case are controlling in this case. The conviction in this case is therefore affirmed based upon our conclusions in the former case.
The trial court is in all things affirmed.
All Justices concur.